Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is Final Office action in reply to the amendments filed on 2/14/2022.  Claims 1, 13, 15, and 16 have been amended. Therefore, claims 1-20 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, in part, determining when a reward is authorized by a publisher for an online transaction with an advertiser by processing data previously received prior to the online transaction from one or more advertiser corresponding to an initiative of the publisher; determining when the online transaction with the advertiser involving a reward authorized by a publisher is conducted by parsing and extracting activity identifier data from transaction data corresponding to the online transaction made with the advertiser; generating a record of reward earned based on a conducted transaction with advertiser and without awaiting payment processing actions between the advertiser and the publisher to occur. Independent claim 15 recites, in part, configured to determine when a reward is authorized by a publisher for an online transaction with an advertiser, determines when parsing and extracting activity identifier data from transaction data corresponding to the online transaction made with the advertiser and without awaiting payment processing actions between the advertiser and the publisher to occur.  
Step 2A, Prong 1:  These limitations are drafted in a method and a system and under their broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a user device comprising a processor and a memory, an electronic network, a publisher processor with a memory, a data store of a publisher system, one or more computer devices of the advertiser, and an extension for a web browser running on the user device by which the user device accesses websites using the electronic network, nothing in the claim element precludes the step from practically being performed in the mind.  The determining, generating, parsing, extracting, and without awaiting steps can all be done in the human mind such as observations, evaluations, and judgments...  The mere nominal recitation of generic computing elements does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application because the claims recite additional elements that are not significantly more:  a user device comprising a processor and a memory, an electronic network, a publisher processor with a memory, a data store of a publisher system, one or more computer devices of the advertiser, and an extension for a web browser running on the user device by which the user device accesses websites using the electronic network are all automating tracking and displaying of earned rewards”.
The additional steps of transmit data by which the user device accesses websites using the electronic network; displaying, on a graphical user interface of the user device, confirmation of earned reward based on conducted transaction with the advertiser, and to display a confirmation of earned reward based on conducted transaction with the advertiser from a record of reward earned generated on the user device based on a conducted transaction with the advertiser are insignificant extra solution activity such as displaying data are recited at a high level of generality (i.e., as general means of transmitting and displaying data, and amounts to mere data transmitting and displaying, which is a form of insignificant extra-solution activity.  Each of the additional elements is no more than mere instructions to apply the exception using generic computer components.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the transmitting and displaying steps were considered to be extra-solution activity, in Step 2A, and thus they are re-evaluated in Step 2B to determine they are more than what is well-understood, routine, conventional activity in the field.  The specification does not provide any indication that the computing elements are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere transmitting and displaying of data over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the transmitting and displaying steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2. When the additional elements and additional steps are considered in combination and as a whole, they are not significantly more than the abstract idea. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Response to Argument
The claim objection on claim 13 has been withdrawn due to the amendment including the word “are”.
The 112(b) rejection on claim 1 has been withdrawn due to the amendment of “determining, on a user device comprising a processor using an electronic network, a publisher processor, and a data store of a publisher system, when a reward is and stored on the data store.”
The 112(b) rejection on claim 16 has been withdrawn due to the amendment of “periodically access the data store of the publisher system and download a listing of initiatives of the publisher comprising authorized rewards and participating advertisers prior to the online transaction that is made available locally on the user device at the time of the online transaction.”
With regards to the 101 rejection, on pages 14-15 the Applicant states, “The claimed invention presents a judicial exception integrated into a practical application under Prong two of Step 2A of the Alice/Mayo test as it results in an improvement to the functioning of a computer, technology, or technical field. The technology and technical field of the present invention are automated payment and reward processing systems. Diminishing delay/latency in the technology or technical field of reward (rebate) processing is a clear demonstration of the integration of an exception into a practical application because with reduced delay/latency, the confirmation of earned reward (rebates) is completed faster, more efficiently, and with reduced computing resources as the system does not rely on other parties (advertiser or publisher) to confirm that a reward has been earned.” The Examiner disagrees.  It is unclear how the claims demonstrate that there is diminishing delay/latency of reward processing.  The claims are directed to the abstract idea of generating rewards to a user and not to the technology or technical field as stated by the Applicant.  The added by the user device
On pages 16-19, the Applicant argues that the claims are eligible under Step 2B because “the claimed invention is directed to an unconventional process that decreases delays previously experienced in the conventional process (awaiting payment processing and communications between the advertiser and the publisher). That is, the increased processing speed does not come from merely the addition of a general-purpose computer to the process. Rather, the increased speed results in large part from the implementation of an unconventional process.”  The Examiner disagrees.  This argument is moot because, per the updated 101 above, the Examiner did say that any of the additional elements of the claims were conventional and routine.  However, as explained in #30 above, the decrease of delays and the increased processing speed are delays and processing speeds that are outside of what is claimed.  The user device is still functioning at normal “processing speed”.  Since the user device is generating a record based on the online transaction matching the publisher information, the user device has nothing to do with the payment processing between the publisher and the advertiser.  This processing is outside of the realm of the claims. Therefore, the Examiner is not persuaded. The Examiner suggests amending the claims to incorporate positively recited steps of what the publisher processor and the one or more computer devices of the advertiser are doing and the timeline for those actions with respect with the actions performed by the user device.
Potential Allowable Subject Matter
Claims 1-20 are potentially allowable once the above rejections have been overcome.
Claims 1-20 are potentially allowable for the same reasons given in the Non-Final Office action dated 11/15/2021.  Further search did not find any references that teach the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/
Primary Examiner, Art Unit 3621